Memorandum by the Court. This is an appeal by the Commercial Casualty Company from an award of the Workmen’s Compensation Board in favor of the claimant. The carrier contends that its policy did not cover the work in the location where claimant’s injury occurred, and that the employee was an independent contractor, and that in any event, he was not an employee of the Hollywood Luggage Corp., the alleged employer. The board found that on November 21, 1946, claimant sustained accidental injuries which arose out of and in the course of his employment; that Hollywood Luggage Corp. was his employer and was then engaged in business at 98 Forsythe Street, New York City, and also at 450 Fourth Avenue, New York City. The board also found that claimant was an employee and not an independent contractor, and also that he was not an employee of Parker or of Top Flight Corp. The board also found that prior to claimant’s accident, the appellant issued to Hollywood Luggage Corp. a workmen’s compensation policy of insurance which was in effect at the time of the accident; that prior to the accident the employer notified the appellant to cover the premises at 98 Forsythe Street, New York City, and that coverage was in effect on the date of the accident. The evidence sustains the finding.
Award affirmed, with costs to the Workmen’s Compensation Board.